Exhibit 10.17
The MENTOR Network
Incentive Compensation Plan
Effective October 1, 2009

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
Purpose of Plan
    1  
Incentive Compensation Philosophy
    1  
Incentive Plan Guiding Principles
    2  
Eligibility
    2  
Incentive Compensation Payout Opportunity
    2  
Performance Measurements
    3  
Calculation of Incentive Payouts
    4  
Making the Initial Calculation
    4  
Using Free Cash Flow or DSO Performance to Confirm or Modify the Initial
Calculation
    5  
Using Quality of Services or Work to Confirm or Modify the Initial Calculation
(as adjusted for Free Cash Flow or DSO performance)
    5  
Redistribution of Unallocated Incentive Compensation
    6  
In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation
    6  
Discretionary Incentive Pool
    6  
Administration
    6  
Plan Changes
    6  
Management of Financial and Other Goals
    7  
Incentive Compensation Payouts
    7  
Approval of New Plan Entrants
    7  
Ongoing Eligibility Management
    7  
Participant Termination Provisions
    8  
Voluntary Terminations
    8  
Involuntary Terminations for Cause
    8  
Retirement and Death
    8  
Special Provisions Relating to Position and Status Changes
    8  
Promotions and Job Transfers
    8  
Interruptions in Work
    9  
Plan Year and Effective Date
    9  
Plan Amendments
    9  
Exhibit A: Eligibility, Weighting, and Target IC Opportunity for Management
Positions
    10  
Exhibit B: Eligibility, Weighting, and Target IC Opportunity for Executive
Positions
    11  
Annex 1: Examples of Incentive Compensation Payout Calculations
    12  

 

ii



--------------------------------------------------------------------------------



 



Purpose of Plan
The purpose of The MENTOR Network Incentive Compensation Plan (the “Incentive
Plan” or the “Plan”) is to provide executives, management, and other designated
key employees with the opportunity to receive an annual cash incentive award for
meeting performance goals that align with the business goals of The MENTOR
Network (“The Network”).
Incentive Compensation Philosophy
As a national network of local human service providers, The Network’s mission is
to provide high-quality home and community-based human services to individuals
with mental retardation and developmental disabilities, at-risk children and
youth with emotional, behavioral, or medically complex needs and their families,
persons with acquired brain injury, individuals with physical disabilities, and
the elderly. The Network’s vision is to provide these high-quality services to
consumers in need across the United States. To achieve this vision, The
Network’s primary business goal is to continuously improve the quality of
services, thereby growing the business and increasing the equity value of The
Network.
This Incentive Plan is intended to complement the other elements of total
compensation such as base salary, merit increases, and benefits. The Plan is
designed to align variable compensation with The Network’s primary business
goals and to support achievement of these business goals by providing:

•   Incentives that closely align pay with the attainment of high-quality
services and work and the attainment of financial goals affecting equity value,
including: (1) adjusted EBITDA for The Network as reported to The Network’s
private equity investor (“Adjusted EBITDA”); (2) contribution to overhead
(“CTO”) for organizational units within The Network; (3) revenue; (4) adjusted
free cash flow for The Network, as defined by the Compensation Committee at the
beginning of each fiscal year (“Free Cash Flow”); and (5) days sales outstanding
(“DSO”); and

•   Meaningful and competitive incentive compensation opportunities that attract
and retain high performers at the executive and management levels.

 

1



--------------------------------------------------------------------------------



 



Incentive Plan Guiding Principles
This Incentive Plan is based on a set of principles for providing an effective
incentive compensation plan, which are:

•   Variable pay. Variable pay is an important component of total compensation
for executives, management, and other key employees. This Incentive Plan
provides the opportunity for participants to receive annual incentive
compensation payouts based on performance. The opportunity available is related
to a participant’s level of responsibility for and impact on The Network’s
and/or organizational unit’s performance, expressed as a percentage of
annualized base salary. (Throughout this document, “organizational unit” means
operating subgroup, state, or, in the case of Minnesota, region, whichever
applies to the individual participant. For example, for an Executive Director,
the organizational unit is the group of states for which the Executive Director
is responsible, which is a subgroup of the larger Operating Group.)   •  
Alignment. Incentive payouts are directly linked to The Network’s business
goals. The initial calculation of incentive payouts is based on actual Adjusted
EBITDA and/or CTO and actual revenue compared against budgeted goals for The
Network and/or organizational unit. In addition, the calculation factors in Free
Cash Flow or the applicable level of DSO and the participants’ performance with
regard to quality of services or work.   •   Clear line of sight. As much as
possible, incentives are linked to goals that participants can see, understand,
and impact.   •   Simplicity. The method for calculating incentive payouts and
the goals on which incentive payouts are based are easily understood.

Eligibility
Eligibility for participation in the Incentive Plan is limited to employees in
positions that have been approved for participation who are not eligible for
participation under another cash incentive plan of The Network. In general, to
be eligible, an employee must earn at least $50,000 in base salary (as adjusted
for the local labor market based on Economic Research Institute or comparable
data as determined by the Senior Director of Compensation and Benefits) and, for
Program Manager and Program Director positions, must be responsible for programs
with at least $250,000 expected CTO. Exceptions must be approved by the Chief
Operating Officer (“COO”) and the Chief Financial Officer (“CFO”). For a list of
management and other key positions that have been approved for participation,
refer to Exhibit A. For a list of executive positions that have been approved
for participation, refer to Exhibit B.
Incentive Compensation Payout Opportunity
A participant’s target incentive compensation opportunity is based on the
participant’s level of responsibility for and impact on The Network’s business
goals. Refer to Exhibit A for the target levels of incentive compensation payout
opportunities available to management and other key positions, and to Exhibit B
for executive payout opportunities.

 

2



--------------------------------------------------------------------------------



 



Performance Measurements
Incentive compensation payouts are based on four performance measurements:
(1) Adjusted EBITDA and/or CTO; (2) revenue; (3) Free Cash Flow or DSO; and
(4) quality of services or work.

•   Adjusted EBITDA and/or CTO and revenue. An initial calculation of a
participant’s incentive compensation (the “Initial Calculation”) is based on The
Network’s and/or organizational unit’s Adjusted EBITDA and/or CTO and revenue
measured against budget goals. Allocation between Network (Adjusted EBITDA) and
organizational unit (CTO) performance is determined according to a participant’s
position, as set out on Exhibits A and B. Adjusted EBITDA/CTO performance is
weighted 75 percent and revenue performance is weighted 25 percent.

•   Free Cash Flow or DSO. The Free Cash Flow target applicable to the executive
positions listed on Exhibit B is established and approved at the beginning of
the fiscal year by the Compensation Committee. When the target is met, the
Initial Calculation is unaffected. When the target is not met, the Initial
Calculation is modified. For all other employees, DSO targets are established
and approved for The Network and organizational units at the beginning of the
fiscal year by the CFO and COO. When the target is met, the Initial Calculation
is unaffected. When the target is not met, the Initial Calculation is modified.

•   Quality of Services or Work. When goals relating to quality of services or
work are met or exceeded, the Initial Calculation (after any Free Cash Flow or
DSO adjustment) is unaffected. When these goals are not met, the Initial
Calculation is modified. Operating Group positions (as set out on Exhibit A) are
rated based on quality of services of the participant’s applicable
organizational unit, including factors such as licensure issues and
restrictions. Network positions (as set out on Exhibits A and B) are rated based
on an individual participant’s quality of work, including factors such as
quality of management, achievement of assigned goals, completion of assigned
projects, and contributions to the achievement of departmental or company goals.
Supervisors will be asked to certify their ratings with respect to individual
performance pertaining to quality of work. The applicable Operating Group
President must certify a participant’s organizational unit’s rating for quality
of service. Notwithstanding the foregoing, Operating Group Presidents will have
discretion to reduce any individual’s Initial Calculation, as modified for
quality of services, if the individual’s quality of work was unsatisfactory and
therefore merits such a reduction. Any unallocated incentive compensation as a
result of such reduction may be awarded by the applicable Operating Group
President to one or more other participants in the Plan whose performance with
respect to quality of work was exceptional in the judgment of the Operating
Group President.

 

3



--------------------------------------------------------------------------------



 



Calculation of Incentive Payouts
Plan participants are eligible to receive an incentive payout based on a
percentage of their annualized base salary as of the last day of the fiscal year
for which the incentive is being paid. The following steps apply in determining
a participant’s incentive compensation payout:

1.   Make the Initial Calculation; i.e., calculate the incentive compensation
payout attributable to Adjusted EBITDA/CTO and revenue performance based on
management reporting conventions. This calculation excludes new start
investments under immunity and acquisitions other than tuck-ins (i.e., purchase
price of $3 million or less and easy to integrate, as determined by the Chief
Executive Officer (“CEO”)).

2.   Factor in Free Cash Flow or Network/organizational unit DSO performance, as
applicable, confirming or modifying the Initial Calculation, depending on
outcome.

3.   Factor in the participant’s performance pertaining to quality of services
or work, confirming or modifying the Initial Calculation, depending on outcome,
and as adjusted for Free Cash Flow or DSO performance.

4.   Redistribute unallocated incentive dollars resulting from modifying payouts
for Free Cash Flow, DSO, and quality performance.

5.   Redistribute unallocated incentive dollars resulting from Operating Group
Presidents’ discretion to reduce individual awards for less than satisfactory
quality of work.

For examples of incentive compensation payout calculations, refer to Annex 1.
Making the Initial Calculation
To make the Initial Calculation for a participant, the following formula
applies.
Formula:

•   First, determine the participant’s target incentive compensation by
multiplying the participant’s annualized base salary as of the last day of the
fiscal year by the percentage applicable to his or her position (the Target IC
Payout Opportunity set out on Exhibits A and B).

•   Second, determine the portion of the participant’s target incentive
compensation attributable to actual Adjusted EBITDA/CTO performance by
multiplying the participant’s target incentive compensation by 75 percent (i.e.,
Adjusted EBITDA/CTO weighting) and then by the adjusted percentage (the IC
Payout Levels set out on Annex 1) associated with the Network’s and/or
organizational unit’s actual Adjusted EBITDA/CTO results.

•   Third, determine the portion attributable to actual revenue performance by
multiplying the participant’s target incentive compensation by 25 percent (i.e.,
revenue weighting) and then by the adjusted percentage (the IC Payout Levels set
out on Annex 1) associated with the Network’s and/or organizational unit’s
actual revenue results.

•   Last, sum the portions calculated for actual Adjusted EBITDA/CTO and revenue
performance.

 

4



--------------------------------------------------------------------------------



 



The IC Payout Level used in the Initial Calculation is the percentage payout
that applies based on the level of actual Adjusted EBITDA/CTO and revenue
performance achieved. At the beginning of each fiscal year, an Adjusted
EBITDA/CTO and revenue performance table is established for The Network and each
organizational unit. The table (an example of which can be found in Annex 1)
sets out the target Adjusted EBITDA/CTO and revenue goals and a performance
range of 92.5 to 107.5 percent of the targets. At each level of performance
there is an associated IC Payout Level. Thus, the minimum actual performance
required for an incentive compensation payout is 92.5 percent of the Adjusted
EBITDA/CTO and revenue target goals, and the maximum actual performance factored
into the calculation is 107.5 percent of the target goals. The IC Payout Level
ranges from 50 to 150 percent, with budgeted or target incentive compensation at
100 percent. In cases where actual Adjusted EBITDA/CTO and/or revenue
performance falls between two performance points in the table, the IC Payout
Level used for the Initial Calculation will fall proportionately between the two
IC Payout Level percentages in the table.
Using Free Cash Flow or DSO Performance to Confirm or Modify the Initial
Calculation
A participant’s Initial Calculation may be modified for DSO performance or, in
the case of executive positions listed on Exhibit B, for Free Cash Flow
performance. If the Network or organizational unit meets its Free Cash Flow or
DSO target, as applicable for the participant, the Initial Calculation is
unaffected. If the Network or organizational unit fails to meet its Free Cash
Flow or DSO target, the Initial Calculation is multiplied by 90 percent.
In confirming or modifying the Initial Calculation, the Free Cash Flow target
applies to executive positions listed on Exhibit B, the Network DSO target
applies to all other Network positions, and the organizational unit DSO target
applies to Operating Group positions.
Using Quality of Services or Work to Confirm or Modify the Initial Calculation
(as adjusted for Free Cash Flow or DSO performance)
The Initial Calculation may be further modified for quality performance. If a
participant receives a rating of 4 (“meets or exceeds expectations”) for quality
of services or work, the Initial Calculation, as modified for Free Cash Flow or
DSO performance, is unaffected. If a participant receives a rating of 3 (“meets
most expectations”) or less, the Initial Calculation, as modified for Free Cash
Flow or DSO performance, is multiplied by 75 percent, 50 percent, or 0 percent,
as set out on Annex 1. A participant’s supervisor must certify a participant’s
rating for quality of work. The applicable Operating Group President must
certify a participant’s organizational unit’s rating for quality of services and
the exercise of any discretion to reduce an individual’s Initial Calculation, as
modified, for less than satisfactory quality of work. Quality of service
expectations, standards, and metrics are expected to be developed, approved, and
disseminated from time to time by the COO and Operating Group Presidents. A
participant’s supervisor sets quality of work expectations.

 

5



--------------------------------------------------------------------------------



 



Redistribution of Unallocated Incentive Compensation
For incentive compensation that is not allocated as a result of modifying the
Initial Calculation for DSO performance and/or quality of services or work, the
unallocated dollar amounts may be redistributed to participants within the same
operating group or within the positions listed as Network positions on Exhibits
A and B. The applicable Operating Group President must approve redistribution of
dollars within an operating group. The CEO must approve redistribution of
dollars among Network positions. Incentive compensation that is not allocated as
a result of modifying the Initial Calculation for Free Cash Flow performance may
be redistributed at the discretion of the Compensation Committee.
In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation
In the event that the total calculated incentive payouts, after taking into
account modifications for Free Cash Flow, DSO, quality performance, and any
discretionary redistributions of unallocated incentive compensation, exceed the
funds that are available to pay incentive compensation as approved by the
Compensation Committee, all payouts will be reduced proportionately based on the
funds available.
Discretionary Incentive Pool
Each fiscal year, a discretionary pool will be budgeted equal to three percent
of total budgeted incentive compensation. Based on actual Network Adjusted
EBITDA and revenue performance, the discretionary pool will be adjusted so that
it is three percent of the total potential pool. The discretionary pool may be
used to increase incentive compensation payouts for participants whose
calculated payouts may not adequately reflect their performance; for example, to
a high performer within a state or other organizational unit that does not
perform well. The CEO must approve all additions to incentive compensation
payouts from the discretionary pool, except for additions to payouts for
executive officers, as defined under the Securities Exchange Act of 1934, as
amended (the “Executive Officers”), whose additions must be recommended by the
CEO and approved by the Compensation Committee.
Administration
Plan Changes
The Compensation Committee must approve the Incentive Plan and any changes to
the Plan.

 

6



--------------------------------------------------------------------------------



 



Management of Financial and Other Goals
For each fiscal year, the Compensation Committee must approve:

•   The Network’s Adjusted EBITDA, revenue and DSO performance goals that will
be used for measuring Network performance

•   The Network’s Free Cash Flow performance goal that will be used in
calculating incentive compensation payouts for executive positions listed on
Exhibit B

•   The Network’s actual performance results that will be used as the basis for
calculating incentive compensation payouts

The CEO, CFO, and COO must approve goals and actual performance results for
organizational units.
Incentive Compensation Payouts
Each fiscal year, the Compensation Committee must approve all incentive
compensation payouts for Executive Officers. The CEO must approve all other
incentive compensation payouts.
Approval of New Plan Entrants
The Compensation Committee must approve any new Executive Officer entering the
plan and the applicable performance weightings and incentive compensation payout
opportunities.
Approval of new entrants other than Executive Officers is based on whether:
(i) an employee’s position has been approved for plan participation (as set out
in Exhibit A), (ii) the employee earns at least $50,000 in base salary (as
adjusted for the local labor market) and, (iii) for Program Manager and Program
Director positions, the employee is responsible for programs with at least
$250,000 expected CTO, as confirmed by the Operating Group CFO. In the case of
an employee meeting the above criteria, entry in the Plan must be approved by
both the Operating Group CFO (or, for Network positions, the CFO) and the Senior
Director of Compensation & Benefits.
In the case of employees who do not meet the above criteria but are recommended
for participation by the Operating Group CFO (or, for Network positions, the
CFO), the Senior Director of Compensation & Benefits must review the position
and make a recommendation to the COO and CFO as to whether the employee should
be approved for participation and, if so, also recommend weightings and the
level of incentive compensation payout opportunity. The COO and CFO have the
final authority for approving new positions for participation.
Ongoing Eligibility Management
At the beginning of each fiscal year, a listing of all current eligible plan
participants will be provided to Operating Group Presidents and CFOs and to
Network department heads for review and confirmation. The list will include
performance weightings and level of incentive compensation payout opportunity.
Once reviewed, the list will be submitted to the CEO, CFO, and COO for approval.
In addition, a list of Executive Officer participants and their performance
weightings and level of incentive compensation payout opportunity will be
submitted to the Compensation Committee for review and approval.

 

7



--------------------------------------------------------------------------------



 



Participant Termination Provisions
Voluntary Terminations
Plan participants who terminate employment voluntarily before the actual payment
date of incentive compensation, other than by retirement, will not be eligible
for any incentive payout under the Plan, with the exception of unusual
situations that are approved by the CEO or, in the case of payouts for Executive
Officers, approved by the Compensation Committee.
Involuntary Terminations for Cause
Plan participants whose employment is involuntarily terminated for cause will
not be eligible for any incentive payments under the Incentive Plan. “Cause”
shall mean any of the following: (i) theft or embezzlement, or attempted theft
or embezzlement, of money or property of the Company or any subsidiary,
perpetration or attempted perpetration of fraud, or participation in a fraud or
attempted fraud, on the Company or any subsidiary, or any third party, or
unauthorized appropriation of, or attempt to misappropriate, any tangible or
intangible assets or property of the Company or any subsidiary; (ii) any act or
acts of disloyalty, misconduct, or moral turpitude injurious to the interest,
property, operations, or business reputation of the Company or any subsidiary;
(iii) material violation of any agreement with the Company or any serious
violation of the Company’s policies, including its Code of Conduct; or
(iv) failure or inability (other than by reason of disability) to carry out
effectively a participant’s duties and obligations to the Company and its
subsidiaries or to participate effectively and actively in the management of the
Company and its subsidiaries, as determined in the reasonable judgment of the
CEO or, with respect to the CEO, the Compensation Committee.
Retirement and Death
Plan participants whose employment terminates because of retirement or death are
eligible to receive an incentive compensation payout. The payout will be
calculated based upon actual Network and organizational unit performance for the
full fiscal year and quality of work, if applicable, for the portion of the year
the individual was employed, and the resulting amount prorated for the portion
of the year that was worked. Any incentive compensation payout that is earned
will be paid at the normal payout date for all plan participants.
Special Provisions Relating to Position and Status Changes
Promotions and Job Transfers
Incentive plan goals and payout opportunities may be reestablished upon transfer
or promotion to a new position. Unless otherwise determined by the CEO,
incentive payouts will be calculated based upon the participant’s position and
base salary as of the last day of the fiscal year.

 

8



--------------------------------------------------------------------------------



 



Interruptions in Work
A long-term illness or disability will not affect the eligibility of an employee
to participate in the Incentive Plan. Performance objectives will not be
adjusted based on the work interruption, although actual performance achieved
will be evaluated and the corresponding incentive payout will be prorated based
upon the amount of time worked during the performance period.
“Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity, or other disability, of any participant to carry
out effectively his or her duties and obligations to the Company or to
participate effectively and actively in the management of the Company for a
period of at least 90 consecutive days or for shorter periods aggregating at
least 90 days (whether or not consecutive) during any 180-day period, as
determined in the reasonable judgment of the CEO, or in the case of an Executive
Officer, the Compensation Committee.
Special assignments generally will not affect either the target goals or
incentive payout, except as may be reflected in a participant’s performance
review rating. However, if the special assignment is of a significant nature or
duration, incentive plan goals may be reestablished and incentive earnings
prorated based on the time spent in each position during the performance period.
Plan Year and Effective Date
The Plan year is the fiscal year, which starts on October 1st and ends on
September 30th. The effective date of this plan is October 1, 2009. This Plan
supersedes all other cash incentive compensation plans previously sponsored by
The MENTOR Network.
Plan Amendments
The MENTOR Network reserves the right to amend this plan at any time, including
termination of the Plan, without prior notice to plan participants.

 

9



--------------------------------------------------------------------------------



 



Exhibit A: Eligibility, Weighting, and Target IC Opportunity for Management
Positions

                                      Network and Organizational       Target IC
    Unit Performance Weighting       Payout             Organizational  
Position   Opportunity     Network     Unit   Operating Group Positions
(Measured by Quality of Services)
Vice Presidents, Operations
    25 %     25 %     75 %
Executive Directors
    20 %     25 %     75 %
State Directors
    15 %     0 %     100 %
Deputy State Directors
    10 %     0 %     100 %
Program Directors/Managers (Must meet minimum of $250k CTO floor or have CFO and
COO approval)
    10 %     0 %     100 %
Sr. Business Directors
    20 %     25 %     75 %
Business Directors
    15 %     25 %     75 %
Business Managers
    10 %     25 %     75 %
State Accounting Managers
    10 %     0 %     100 %
Operating Group level IT, QA, and HR Directors
    15 %     100 %     0 % Network Positions (Measured by Quality of Work)

Vice Presidents
    25 %     100 %     0 %
Sr. Directors
    20 %     100 %     0 %
Directors
    15 %     100 %     0 %
Managers
    10 %     100 %     0 %
Designated Executive Group Business Analyst positions
    10 %     100 %     0 %

Note: Organizational Unit means operating sub group, state, or in the case of
MN, regions within the state of MN, whichever is applicable to the individual
participant. For example, for Executive Directors, unit means the operating sub
group (i.e., group of states for which the Executive Director is responsible).

 

10



--------------------------------------------------------------------------------



 



Exhibit B: Eligibility, Weighting, and Target IC Opportunity for Executive
Positions

              Target IC Payout   Position   Opportunity  
CEO
    50 %
President
    75 %
Executive Vice Presidents
    50 %
Operating Group Presidents
    50 %
Senior Vice Presidents
    50 %

Note: For purposes of calculating incentive compensation payouts for executives,
performance is based on Network performance with regard to Adjusted EBITDA,
revenue, and Free Cash Flow. Quality of work is based on individual executive
performance.

 

11



--------------------------------------------------------------------------------



 



Annex 1: Examples of Incentive Compensation Payout Calculations
Incentive Compensation Payout Calculation
Example #1

     
Name
  Johan Doe
Title
  Program Manager
Salary
  $50,000
Target IC Opportunity
  10%

                          Performance Scale             CTO/Rev     IC Payout  
      IC Payout as   Perf. Level     Level         % of Salary                  
            107.5 %     150.0 %         15.0 %   106.0 %     140.0 %        
14.0 %   104.5 %     130.0 %         13.0 %   103.0 %     120.0 %         12.0 %
  101.5 %     110.0 %         11.0 %   100.0 %     100.0 %   TARGET     10.0 %  
98.5 %     90.0 %         9.0 %   97.0 %     80.0 %         8.0 %   95.5 %    
70.0 %         7.0 %   94.0 %     60.0 %         6.0 %   92.5 %     50.0 %      
  5.0 %

              DSO — Performance Modifier  
 
           
YES
  Meets/Exceeds DSO Target     100 %
NO
  Does not meet DSO Target     90 %

              Quality/Performance Modifier  
 
           
4
  Meets/Exceeds Expectations     100 %
3
  Meets Most Expectations     75 %
2
  Needs Improvement     50 %
1
  Failed To Meet Expectations     0 %

                                                                               
              Weighting     Target Goals     Actual Performance     Achieved    
Adjustors   Performance   State     Network     Total     State     Network    
State     Network     State     Network     State     Network   Measures   100 %
  0 %   100 %                                                                
CTO
    75 %     0.0 %     75 %     5,570               5,836               104.8 %
    0.0 %     131.8 %     0.0 %
Revenue
    25 %     0.0 %     25 %     37,707               37,753               100.1
%     0.0 %     100.8 %     0.0 %
DSO
                            45               47             NO             90.0
%        
Quality
                            4               3             NO             75.0 %
       

                                                                               
              Initial Calculation                           Salary   $ 50,000  
  CTO     Revenue     Total     DSO     Adjusted     Quality     Adjusted  
Target IC %     10 %   State     Network     State     Network     Combined    
Modifier     Payout     Modifier     Payout  
 
                                                                               
Target IC $
  $ 5,000     $ 3,750     $ —     $ 1,250     $ —     $ 5,000       —     $
5,000       —     $ 5,000  
 
                                                                               
Adjustors
            131.8 %             100.8 %                     90 %             75
%        
 
                                                                               
IC Payout $
          $ 4,944     $ —     $ 1,260     $ —     $ 6,204     $ (620 )   $ 5,584
    $ (1,396 )   $ 4,188  
IC Payout Level
                                            124.1 %             111.7 %        
    83.8 %
IC Payout as % of Salary
                                            12.4 %             11.2 %          
  8.4 %

 

12



--------------------------------------------------------------------------------



 



Incentive Compensation Payout Calculation
Example #2

     
Name
  Jayne Doe
Title
  Business Director
Salary
  $75,000
Target IC Opportunity
  15%

                          Performance Scale             CTO/Rev     IC Payout  
      IC Payout as   Perf. Level     Level         % of Salary                  
            107.5 %     150.0 %         22.5 %   106.0 %     140.0 %        
21.0 %   104.5 %     130.0 %         19.5 %   103.0 %     120.0 %         18.0 %
  101.5 %     110.0 %         16.5 %   100.0 %     100.0 %   TARGET     15.0 %  
98.5 %     90.0 %         13.5 %   97.0 %     80.0 %         12.0 %   95.5 %    
70.0 %         10.5 %   94.0 %     60.0 %         9.0 %   92.5 %     50.0 %    
    7.5 %

              DSO — Performance Modifier  
YES
  Meets/Exceeds DSO Target     100 %
NO
  Does not meet DSO Target     90 %

              Quality/Performance Modifier  
4
  Meets/Exceeds Expectations     100 %
3
  Meets Most Expectations     75 %
2
  Needs Improvement     50 %
1
  Failed To Meet Expectations     0 %

                                                                               
              Weighting     Target Goals     Actual Performance     Achieved    
Adjustors   Performance   State     Network     Total     State     Network    
State     Network     State     Network     State     Network   Measure   75 %  
25 %   100 %                                                                
CTO
    56 %     19 %     75 %     7,820       104,461       8,104       101,260    
  103.6 %     96.9 %     124.2 %     79.6 %
Revenue
    19 %     6 %     25 %     57,143       919,547       58,243       911,748  
    101.9 %     99.2 %     112.8 %     94.3 %
DSO
                            48               52             NO             90.0
%        
Quality
                            4               4             YES             100.0
%        

                                                                               
              Initial Calculation                           Salary   $ 75,000  
  CTO     Revenue     Total     DSO     Adjusted     Quality     Adjusted  
Target IC %     15 %   State     Network     State     Network     Combined    
Modifier     Payout     Modifier     Payout  
 
                                                                               
Target IC $
    11,250     $ 6,328     $ 2,109     $ 2,109     $ 703     $ 11,250       —  
  $ 11,250       —     $ 11,250  
 
                                                                               
Adjustors
            124.2 %     79.6 %     112.8 %     94.3 %             90 %          
  100 %        
 
                                                                               
IC Payout $
          $ 7,860     $ 1,678     $ 2,380     $ 663     $ 12,582     $ (1,258 )
  $ 11,324       —     $ 11,324  
IC Payout Level
                                            111.8 %             100.7 %        
    100.7 %
IC Payout as % of Salary
                                            16.8 %             15.1 %          
  15.1 %

 

13